-14Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ amendment filed 01/26/2021 is acknowledged.
	The rejection of claims 13-14, 27 and 30 under 35 U.S.C. 103(a) is withdrawn per claim amendments. 
	Claim 13 has been amended.
	Claim 31 has been newly added. 
	Claims 11-12, 21-26, 28-29 are cancelled.
	Claims 13-14, 27, 30-31 are being considered on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14, 27, 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 13 is a method of making a food product wherein an algal protein concentrate or isolate is produced according to the steps recited in claim 13. The method of claim 13 at step b) recites subjecting delipidated (defatted) biomass to an 
According to par. [0006] in the instant specification, conversion of proto-protein to protein is carried out by acid wash. Par. [0038] discloses a step of post-acid wash using solvent washing after acid wash. However, amended claim 13 recites “suspension in ethanol to convert proto-protein into the protein material”. This statement appears to be contradictory to the disclosures in par. [006] and [0038] disclosing that only acid wash is responsible for conversion of proto-protein to protein material. It appears that ethanol wash has nothing to do with conversion of proto-protein to protein. Therefore, step b) in claim 13 is confusing. 
Amended claim 13 at step c) recites “identifying protein material with a para-anisidine test value (pAV) of less than about 2.0”. Para-anisidine test is conducted on lipid material to determine degree of oxidation. Therefore, identification of a protein using this test is unclear and misleading. 
Claim 30 recites “product is organoleptically acceptable”. Oraganoleptic acceptance is a subjective term. Acceptable to one subject may not be acceptable to another subject. 
Claim 31 recites “the acid wash is for at least about 30 minutes at pH 3.5 and/or pH 4.5. However, according to amended claim 13, acid wash is conducted at pH 3.5 followed by an adjustment of the pH to 4.5. These two steps are fixed (pH 3.5 and adjustment to pH 4.5). Therefore, acid wash at pH 4.5 according to claim 31 contradicts the limitation of claim 13. 
Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        13